         Case 1:16-cv-00156-DLC Document 94 Filed 10/29/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


VICTOR ENCARNACION, KALEB HAGOS,
KENNETH CLAVASQUIN, and
THE BRONX DEFENDERS, individually and
on behalf of a class of all others similarly              16-cv-156 (DLC)
situated,
                                    Plaintiffs,

– against –

THE CITY OF NEW YORK,

                                  Defendant.


                         NOTICE OF MOTION TO ENFORCE
                    THE SO-ORDERED SETTLEMENT AGREEMENT

       PLEASE TAKE NOTICE that Plaintiffs will move this Court on a return date to be

determined by the Court for an order extending the court-ordered settlement agreement for one

year and requiring Defendant to demonstrate compliance with Paragraph 16 of that agreement

within the one year extension period. In support of this motion, Plaintiffs submit the attached

Memorandum of Law in Support of their Motion to Enforce the So-Ordered Settlement

Agreement and the Declarations of Niji Jain and Adam Shoop, both dated October 29, 2020, and

the exhibits annexed thereto.

Dated: October 29, 2020                              Respectfully submitted,
       Bronx, NY
                                                      /s/ Niji Jain
                                                     Niji Jain
                                                     Adam N. Shoop
                                                     Jenn Rolnick Borchetta
                                                     THE BRONX DEFENDERS
                                                     360 East 161st Street
                                                     Bronx, New York 10451
                                                     Telephone: (718) 838-7878
                                                     njain@bronxdefenders.org

                                                     Counsel for Plaintiffs
